 I)8D(ISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters Local Union No. 170, a/w InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America and The Henley-Lundgren Company' and Massachusetts Laborer'sDistrict Council. Case I CD-566July 10, 1979DECISION AND DETERMINATION OFDISPUTEBY MEMBERS PENEI.ILO, MURPIIY, ANI) TRUSDAIFThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by The Henley-Lundgren Company,herein called the Employer, alleging that TeamstersLocal Union No. 170, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, herein called Teamsters, had violatedSection 8(b)(4)(D) of the Act by engaging in certainproscribed activity with an object of forcing or requir-ing the Employer to assign certain work to its mem-bers rather than to employees represented by Massa-chusetts Laborers' District Council, herein calledLaborers.Pursuant to notice, a hearing was held before Hear-ing Officer Avrom J. Herbster on April II and 12,1979. The Employer and Teamsters appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Laborers,although notified of the hearing, did not appear.Thereafter, the Employer, Teamsters, and Laborersfiled briefs.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ing made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding,' theBoard makes the following findings:I. THE BUSINESS OF THE EMPLOYERThe Employer and Teamsters stipulated, and wefind, that the Employer, a Massachusetts corporation' The name of the Employer appears as amended at the hearing.2 Teamsters, by letter dated May 9. 1979. protested the filing of a brief byLaborers because Laborers did not appear at the hearing and assertedly wasattempting "to give evidence in its brief of a matter of fact as testified to atthe trial." Teamsters also contends that it did not receive Laborers' briefuntil 7 days after its mailing. We shall consider Teamsters' letter as a motionto strike Laborers' brief. We hereby deny the motion as lacking in meril.3 The Employer has requested oral argument. This request is hereby de-nied, as the record and the briefs adequately present the issues and thepositions of the parties.with its principal place of business in Shrewsbury,Massachusetts, is engaged in the business of generalconstruction and in the manufacture and supply ofasphalt-concrete products. During the past year theEmployer purchased goods and materials from out-side the Commonwealth of Massachusetts valued inexcess of $50,000. The Employer and Teamsters alsostipulated, and we find, that the Employer is engagedin commerce within the meaning of Section 2(6) and(7) of the Act and that it will effectuate the purposesof the Act to assert jurisdiction herein.4II. HF I.ABOR OR(iANI/AI()ONS INVOI.VEI)The Employer and Teamsters stipulated, and wefind, that Teamsters and Laborers are labor organiza-tions within the meaning of Section 2(5) of the Act.5II1l. The DisputeA. Background and FactsThe Employer's premises in Shrewsbury, Massa-chusetts, consist primarily of an office building with agarage and storage area in the rear and a carpenter'sshop and asphalt plant within a yard area. The Em-ployer employs five employees represented by Team-sters who operate trucks transporting raw materials tothe plant and asphalt to construction sites. It also em-ploys three other employees represented by Team-sters under a separate plant agreement. These em-ployees operate plant machinery, drive front-endloaders, and generally maintain the yard. Addition-ally, the Employer has employees represented by La-borers who, inter lia, perform manual work at con-struction sites, including assisting carpenters at thejobsite. On occasion, carpenters working with labor-ers at a jobsite must return to the Shrewsbury facilityto perform work in the carpenter's shop similar tothat which they perform at a jobsite. When workingin the shop, the carpenters are usually assisted by acarpenter tender. The carpenter tender will movelumber by hand, treat wooden forms used in thepouring of concrete, and otherwise assist the carpen-ters in the performance of their work.On February 12, 1979, a Teamsters business agentprotested to the Employer's sales manager and pavingsuperintendent that the carpenter-tending work at theEmployer's Shrewsbury location was being per-formed by an employee represented by Laborers'See Teamsters Loaul Union No. 170, affiliated ith The InternationalBrotherhood of Teamsier., Chauffeurs, Warehouserren and Helpers of America(The Henlev Lundgren Co.), 240 NLRB No. 91 (1979). where the Board as-serted jurisdiction over the Employer in a case involving the same partieswhich arc involved herein.Ibid.243 NLRB No. 63384 TEAMSTERS LOCAL UNION NO. 170rather than by an employee represented by Team-sters. The business agent stated that unless the workwas assigned to an employee represented by Team-sters, Teamsters would picket the Employer's facility.This threat was reiterated by the business agent onseveral other occasions during the month of Febru-ary. The Employer, however, refused to assign thework requested to employees represented by theTeamsters. Thereafter, from February 20 throughMarch 8, 1979, Teamsters engaged in picketing at theEmployer's facility.B. The Work i DisputeThe work in dispute involves carpenter-tendingwork performed at the Employer's Shrewsbury, Mas-sachusetts, location, incidental to work done by car-penters in and near the carpenter's shop, includingstacking and moving lumber by hand, stripping andcleaning wooden forms used in the pouring of con-crete, oiling and banding together these forms, clean-ing and organizing the carpenter's shop, and, gener-ally, assisting the carpenters in the performance oftheir work.6C. Contentions of the PartiesThe Employer contends that there is reasonablecause to believe that Teamsters violated Section8(b)(4)(D) of the Act and that there is no agreed-uponmethod for the voluntary adjustment of the dispute.The Employer further contends that the work in dis-pute should be awarded to its employees representedby Laborers. It asserts that the collective-bargainingagreements involved and considerations of the Em-ployer's preference and past practice, relative skills,and economy and efficiency of operations favor anaward of the disputed work to these employees. La-borers' position, as expressed in its brief, is in accordwith that of the Employer. Teamsters takes the posi-tion that its collective-bargaining agreement with theEmployer, and the factors of the Employer's pastpractice, industry practice, and economy and effi-ciency of operations favor an award of the disputedwork to employees represented by it.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section IO(k) of the Act, itmust be satisfied that there is reasonable cause to be-lieve that Section 8(b)(4)(D) has been violated and6 There is no dispute concerning the work involved in transporting lumberby means of frklift, which work has been assigned by the Employer toemployees represented by Teamsters.that there is no agreed-upon method for the voluntaryadjustment of the dispute. As noted above, it is un-controverted that Teamsters demanded the disputedwork, threatened to strike in support of its demand,and subsequently did strike. Based on the foregoingand the record as a whole, we find that Teamsterssought to force or require the assignment of the workin dispute to employees represented by it rather thanto employees represented by Laborers. Accordingly,we find reasonable cause exists to believe that Team-sters violated Section 8(b)(4)(D) of the Act.No party contends, and the record discloses no evi-dence showing, that an agreed-upon method for thevoluntary adjustment of this dispute exists to whichall parties are bound. Accordingly. we find that thedispute is properly before the Board for determina-tion under Section 10(k) of the Act.E. Merits of' the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.7The Board hasheld that its determination in a jurisdictional disputeis an act of judgment based on commonsense andexperience reached by balancing those factors in-volved in a particular case.'The following tactors are relevant in making thedetermination of the dispute beftre us:1. Certifications and collective-bargainingagreementsNeither of the Unions involved herein has beencertified by the Board as the collective-bargainingrepresentative tor a unit of the Employer's employees.The Employer currently has collective-bargainingagreements with both Teamsters and Laborers. Anexamination of its plant agreement with Teamsters,on which Teamsters bases, in part, its claim to thedisputed work, discloses that the recognition ofTeamsters extends only to employees performingwork at the plant, transporting products to and fromthe plant, or performing yard maintenance work.Thus, the contract provides, in relevant part: "Thisagreement shall apply to all work performed by theEmployer at its asphalt plants within the Common-wealth of Massachusetts including all yard mainte-nance ...." (Emphasis supplied.) It also provides that"any or all work that may be part of the maintainingand running of the plant will be manned by Team-I '.L.R. B. v. Radio d Television Broadcast Engineers Union. Local 1212,International Brotherhood of Electrical Workers. A Fl. (0 IColumbia Broad-srrting Ssrem], 364 U.S. 573 11%91)Internatuioinl Asociattion af Machiniss, Iodge .Vo 1'43. .4 FL CIO J .4.Jones Consiruction Co(mpansv 135 NL.RB 1402 (1962.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsters ... including the transporting of products to andfrom the plant and/or company job sites for the com-pany use." (Emphasis supplied.) The contract doesnot specifically list "carpenter tender" as a coveredclassification, nor does it specifically refer to the workin dispute.An examination of the Employer's collective-bar-gaining agreement with Laborers, on the other hand,discloses that the recognition of Laborers extends toall employees in certain enumerated categories ofwork, including "stripping and dismantling concreteform work; ... handling of lumber and other buildingmaterials; ... [and] erection and dismantling of woodor steel forms for concrete or asphalt curbing." It alsoprovides an hourly rate for employees within the spe-cific classification of "carpenter tender." We find thatLaborers' collective-bargaining agreement with theEmployer specifically includes the work in dispute,and, therefore, the factor of collective-bargainingagreements favors an award of the disputed work toemployees represented by Laborers.2. Employer's past practice and preferenceThe evidence with respect to the Employer's pastpractice is conflicting. The Employer's vice presidentand paving department manager and its sales man-ager and paving superintendent both testified thatsince they began working for the Employer, in 1966and 1968, respectively, the disputed work exclusivelyhad been assigned to and performed by employeesrepresented by Laborers. The Employer's carpenterforeman, however, testified that at various times overa 10-year period prior to 1968 or 1969 an employeerepresented by Teamsters had assisted the carpentersin the carpenter's shop. Additionally, an employeerepresented by Laborers testified that since 1974 hehas spent varying amounts of time each year in thecarpenter's shop assisting the carpenter. An employeerepresented by the Teamsters testified that fromabout 1957 until his employment ceased in about No-vember 1976, he assisted the carpenter in the carpen-ter's shop, and during such time he never saw anyemployee represented by Laborers assisting the car-penter. It appears from the record that since Novem-ber 1976 all carpenter-tending work has been per-formed at the Employer's Shrewsbury location byemployees represented by Laborers. Therefore, whilenot entirely clear from the record, it appears that thedisputed work at various times has been assigned toand performed by employees represented by Laborersas well as by those represented by Teamsters. Accord-ingly, the factor of the Employer's past practice is notdeterminative of the instant dispute.The Employer has expressed its preference that thedisputed work be awarded to employees representedby Laborers rather than to employees represented byTeamsters. While we do not afford controlling weightto this factor, we find that it tends to favor the awardof the disputed work to employees represented by La-borers.3. Industry practiceThe Employer presented no evidence with respectto industry practice. Teamsters presented general tes-timony by its former business agent to the effect thatTeamsters jurisdiction over work similar, in part, tothe work in dispute herein has been recognized by"trades throughout the country." Teamsters, how-ever, presented no evidence with respect to employersin the industry showing specific assignments of worksimilar to that in dispute herein to employees repre-sented by it. Accordingly, we find that this factor isnot determinative.4. Relative skillsIt is undisputed that the employees represented byLaborers, to whom the work in dispute is presentlyassigned, possess the requisite skills to perform suchwork in a manner satisfactory to the Employer. Addi-tionally. although the disputed work does not appearto require a high degree of skill, the record revealsthat if the work were assigned to employees repre-sented by Teamsters, some training would be neces-sary. This factor therefore tends to favor the award ofthe disputed work to employees represented by La-borers.5. Economy and efficiency of operationsThe Employer presented testimony that it would bemore efficient to assign the work to employees repre-sented by Laborers rather than to employees repre-sented by Teamsters. In this regard, the record dis-closes that when employees represented by Laborersperform carpenter-tending work, they work with thecarpenter both at the jobsite and at the carpenter'sshop, traveling with the carpenter between these loca-tions. Thus, a carpenter reporting to the carpenter'sshop from the jobsite is able to start working immedi-ately. However, if the work in dispute were assignedto a teamster, the carpenter would have to spend timelocating a teamster to assist him, necessitating thatthe teamster leave other work at the plant which hemay have been performing and thereby disruptingoperations. Teamsters presented no evidence showingthat it would be at least as economical and as efficientto assign the work in dispute to employees represent-ed by it. The factors of economy and efficiency ofoperations, therefore, favor an award of the disputedwork to employees represented by Laborers.386 TEAMSTERS I.OCAL UNION NO. 170ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat employees who are represented by Laborers areentitled to perform the work in dispute. We reach thisconclusion upon the following facts: The Employer'scollective-bargaining agreement with Laborers specif-ically includes the work in dispute; the Employer'spresent assignment is not clearly inconsistent with itspast practice or industry practice and is consistentwith its preference; the employees represented by La-borers posses the requisite skills to perform the dis-puted work; and such assignment results in greatereconomy and efficiency of operations.In making this determination, we are assigning thedisputed work to employees represented by Laborers,but not to Laborers or its members. The present de-termination is limited to the particular controversywhich gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:I. Employees of The Henley-Lundgren Companywho are represented by Massachusetts Laborers' Dis-trict Council are entitled to perform capenter-tendingwork at the Employer's Shrewsbury, Massachusetts,location incidental to work done by carpenters in andnear the carpenter's shop, including stacking andmoving lumber by hand, stripping and cleaningwooden forms usued in the pouring of concrete, oilingand banding together these forms, cleaning and orga-nizing the carpenter's shop, and, generally, assistingthe carpenters in the performance of their work.2. Teamsters Local Union No. 170, a/w Interna-tional Brotherhood of Teamsters. Chauffeurs, Ware-housemen and Helpers of America, is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act toforce or require The Henley-Lundgren Company toassign the disputed work to employees represented bythat labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, Teamsters LocalUnion No. 170, a/w International Brotherhood ofTeamsters Chauffeurs. Warehousemen and Helpersof America, shall notify the Regional Director for Re-gion 1, in writing, whether or not it will refrain fromforcing or requiring the Employer, by means pro-scribed by Section 8(b)(4)(D) of the Act, to assign thedisputed work in a manner inconsistent with theabove determination.387